Citation Nr: 1730293	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  16-34 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) benefits.



ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant alleges that he served with the U.S. Armed Forces in the Philippines during World War II.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2016 decision of the Manila, Republic of the Philippines Regional Office (RO) of the Department of Veterans' Affairs (VA).  On his July 2016 Form 9, the Veteran requested a Board hearing in Washington, D.C.  That hearing was scheduled for June 1, 2017.  However, the Veteran did not report for the hearing and has not communicated a desire to reschedule.  Consequently, his hearing request is considered to be withdrawn.  
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The appellant is not shown to have qualifying service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States.


CONCLUSION OF LAW

The criteria for eligibility for VA benefits have not been met.  38 U.S.C.A. §§ 101, 107, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.40, 3.41, 3.203 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In cases where a claimant alleges recognized guerrilla service or service in the Philippine Army during World War II, VA is obligated by the VCAA to inform the appellant of the information or evidence necessary to prove the element of veteran status.  See Palor v. Nicholson, 21 Vet. App. 325, 331  (2007) ("since veteran status is frequently a dispositive issue in claims filed by Philippine claimants, some tailoring of VCAA notice concerning proof of veteran status is necessary in most, if not all, cases").  In this case, the claimant was provided with this general notification in August 2015.  Also, in the January 2016 decision, which is in letter form, the appellant was given more specific notice.  Then, the case was subsequently readjudicated by a June 2016 statement of the case, thus curing any timing defect in the notice provided by the January 2016 decision letter.  No further notice is required. 

The VCAA's duty to assist requirements in this case apply to VA's efforts to obtain verification of service, as explained in Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008), and this duty was satisfied by the RO's request for verification of alleged service in the U.S. Armed Forces from the National Personnel Records Center (NPRC) and the NPRCs most recent response in November 2015, which included a memorandum specifically documenting NPRCs verification efforts and the reason the alleged service could not be verified.  No further assistance is required.  

II.  Analysis

In order to be eligible for benefits administered by the VA, the evidence must establish that the individual seeking benefits is a veteran.  The term "veteran" is defined in 38 U.S.C.A. § 101(2) as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  The term "active military, naval, or air service" includes active duty, which is defined as full time duty in the Armed Forces.  38 C.F.R. § 3.6.  The "Armed Forces" consist of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1.

38 U.S.C.A. § 107(a) provides that service before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States, will not be deemed to have been active military, naval, or air service except for specified benefits including disability compensation benefits authorized by chapter 11, title 38, United 
States Code, 38 U.S.C.A. § 107(a).  Under 38 C.F.R. § 3.40, certain service with the Commonwealth Army of the Philippines, with the Philippine Scouts, and recognized guerilla service is included for VA benefits purposes.  This includes service from persons enlisted under section 14, Public Law 190, 79th Congress (Act of October 6, 1945).

Under 38 C.F.R. § 3.203(a), VA may accept evidence of service in the U.S. Armed Forces submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department, if the evidence meets the following conditions: (1) The evidence is a document issued by the service department.  (A copy of an original document is acceptable if the copy is issued by the service department or if the copy was issued by a public custodian of records who certifies that it is a true and exact copy of the document in the custodian's custody.); (2) the document contains needed information as to length, time, and character of service; and (3) in the opinion of VA, the document is genuine and the information contained in it is accurate.

When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements of 38 C.F.R. § 3.203(a), VA is required to request verification of service from the service department.  38 C.F.R. § 3.203(c).
Absent evidence of delegation to NPRC of the service department's authority to determine qualifying service, the plain mandatory language of VA's regulation controls.  That language clearly states that, when VA has determined that evidence of service does not comply with [38 C.F.R. § 3.203] subsection (a), VA 'shall request verification of service from the service department.'  Tagupa v. McDonald, 27 Vet. App. 95, 101 (2014) (quoting 38 C.F.R. § 3.203(c)).  In January 2016 the Department of the Army and the National Archives Administration (NARA) signed a memorandum of agreement, which delegated a highly substantial amount of responsibility for verifying Philippine military service with the U.S. Armed Forces to NARA.  See Memorandum of Agreement (MOA) Between the Department of the Army and NARA, January 5, 2016.  NPRC is a subagency of NARA.    

Under 38 C.F.R. §§ 3.40 and 3.41, certification of service is a prerogative of the service department, and the VA has no authority to amend or change such a decision.  Thus, findings by a United States service department verifying or denying a person's service are binding and conclusive upon the VA.  See Spence v. West, 13 Vet. App. 376, 380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341   (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Accordingly, VA is prohibited from finding, on any basis other than a service department document that VA believes to be authentic and accurate or a service department verification that a particular individual served in the United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

In the instant case, the appellant has provided identifying information and has contended that he should have basic eligibility for VA benefits based on recognized guerilla service.  In support of his contention, he has submitted an honorable discharge certificate form the People's Anti-Japanese Army, indicating that he served with the Anti-Fascist, Anti-Japanese Movement as a guerilla recognized by the government of the Republic of the Philippines from February 1943 to October 1945.  He also submitted a certification, which similarly certifies that he was a member of the underground forces of the Philippine Commonwealth Government from 1943 to 1945.  Additionally, he submitted a separate certification indicating that he served with the Anti-Japanese, Anti-Japanese Movement in the Philippines from 1943 to 1945 and also a general Statement of Philippine Service from the Philippine Veterans Affairs Office.

In November 2015, the RO submitted a request for verification of whether any of the Veteran's military service was with the U.S. Armed Forces, including the recognized guerillas.  Included with the request were copies of the Philippine records submitted by the Veteran.  NPRC was asked to verify any service and furnish any available service and medical/clinical records for the Veteran.  The RO noted that the appellant's name was not listed on the reconstructed recognized guerilla roster (RRGR) maintained by the RO.  

In a subsequent November 2015 response, the NPRC certified that the Veteran had no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces.  In a memorandum accompanying the response, an NPRC archive technician noted that a claims folder was not located for the appellant.  (If present, a claims folder may have included an actual claim from the appellant for recognition of having served as a member of the Philippine Commonwealth Army in the Service of the Armed Forces of the United States prior to World War II that was filed prior to the Department of the Army's 1948 finalization of the membership rosters of this group.  See e.g. MOA Between the Department of the Army and NARA, January 5, 2016, Section 3b).  Also, based on the information provided by the verification request, the archive technician retrieved the corresponding unit rosters to determine if the appellant's name appeared on an approved roster (e.g. a roster of individuals who had been determined to have been recognized guerillas in service of the U.S. Armed Forces).  Unfortunately, the appellant's name was not among the soldiers listed on any applicable approved roster.  Consequently, since there was no record of a claims folder and there was not a positive service determination indicated for him on the corresponding unit rosters, the appellant's alleged service with the United States Army Forces in the Far East (USAFFE) could not be authenticated (i.e. verified).   

The Board notes that the January 2016 MOA, entered into subsequent to the decision in the Tagupa case, did delegate a significant amount of authority to NARA (and by extension NPRC) to determine whether an individual claimant has verified service with the U.S. Armed Forces.  Under the terms of the MOA, the appellant's case falls fully under the purview of NARA/NPRC for verification of service purposes, as the NPRC Philippine Army Files tend to indicate an unfavorable U.S. Army determination concerning the appellant's personnel status (i.e. His name is not found on any of the applicable NPRC recognized guerilla rosters).  Accordingly, NPRC appropriately followed the terms of the MOA and no further verification of the appellant's alleged service with the U.S. Armed Forces is required.  See MOA Between the Department of the Army and NARA, January 5, 2016, Section 5a.(1)(a).     
 
In sum, the NPRC, as the designee of the Department of the Army, has duly considered the material the appellant has submitted, in conjunction with their own records, and has found that there is insufficient evidence to certify that he had service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  Also, none of the documents submitted by the appellant satisfies the requirements of 38 C.F.R. § 3.203 as acceptable proof of service, as none are official documents from appropriate service department. As such, they may not be accepted as verification of service for the purpose of determining eligibility for VA benefits.  Thus, the Board must conclude that the appellant is not eligible for VA benefits.  Id.  Additionally, although the appellant does contend that he has the requisite service for VA benefits eligibility, the negative determination from NPRC is binding on VA.  See Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) (if the service department does not verify the applicant's claimed service, the applicant's only recourse lies within the service department, not with VA); Duro, 2 Vet. App. 530, 532 (1992).

The Board is sympathetic to the appellant's situation and does not question the sincerity of his belief that he is entitled to the benefit he seeks.  However, the pertinent legal authority governing entitlement to eligibility for VA benefits is clear and specific and requires verification from the applicable United States service department or its designee that the claimant has qualifying service.  Because this verification is not present in this case and the Board is bound to follow this controlling legal authority, the appellant's claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Basic eligibility for Department of Veterans Affairs (VA) benefits is denied.  



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


